Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 1 of 15 FILED
                                                                                  2021 Mar-16 AM 10:44
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


   401K SAFE LLC,                           }
                                            }
                                            }
         Plaintiff,                         }
                                            }
                                            }
   v.                                       }   Case No.: 2:20-cv-00300-MHH
                                            }
                                            }
   PINNACLE FINANCIAL
   SERVICES, INC.,


         Defendant.




                               MEMORANDUM OPINION

        In this breach of contract lawsuit, 401k Safe, LLC, a plan administrator for

  dozens of 401k plans, has sued Pinnacle Financial Services, Inc. Pinnacle provides

  administrative services on behalf of 401k Safe. It is undisputed that Pinnacle began

  contacting plan sponsors to ask the sponsors to contract directly with Pinnacle,

  circumventing 401k Safe. 401k Safe contends that Pinnacle’s conduct violates a

  non-solicitation provision in the agreement that governs the relationship between

  401k Safe and Pinnacle. Pinnacle denies that its conduct violates the provision and


                                           1
Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 2 of 15




  contends that it is free to solicit plan sponsors so long as it does not do so as a plan

  administrator.


         Early in the case, this Court held hearings, (minute entry 03/05/2020; minute

  entry 03/09/2020), and entered a TRO to protect plan sponsors impacted by the

  parties’ disagreement, (Doc. 5, p. 2). 1 Pinnacle asked the Court to order 401k Safe

  to post a bond in relation to the TRO, (Doc. 7), and the Court ordered 401k Safe to

  post a $100,000 bond. (Doc. 14). Less than three weeks after imposing the

  restraining order, after an evidentiary hearing, the Court dissolved the order. (Doc.

  33).


         Pinnacle wishes to recover against the bond, (Doc. 38), and Pinnacle has asked

  the Court to dismiss 401k Safe’s lawsuit, (Doc. 37). Pinnacle seeks dismissal under

  Rule 12(b)(2) of the Federal Rules of Civil Procedure, arguing that the company is

  not subject to personal jurisdiction in this district, and pursuant to Rule 12(b)(6) for

  failure to state a viable claim. Alternatively, Pinnacle asks the Court to transfer this

  action to the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. § 1404(a). (Doc. 37). This opinion resolves Pinnacle’s

  motions and proceeds in three parts. Part I provides factual and procedural context

  for the motions. Part II explains the law surrounding Pinnacle’s request to recover


  1
    Evidence showed, for example, that Pinnacle had not provided non-discrimination test results
  that a plan sponsor required to meet IRS requirements. (Doc. 45, pp. 33-34).
                                                2
Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 3 of 15




  against the bond and applies the law to the facts here. Part III discusses the law of

  transfer and applies the law to the relevant facts.


                                            I.
        A 401(k) plan is “a qualified profit-sharing plan that allows employees,” for

  purposes of retirement, “to contribute a portion of their wages to individual

  accounts” on a tax-deferred basis. INTERNAL REVENUE SERVICE, 401(K) PLANS,

  https://www.irs.gov/retirement-plans/401k-plans, (last visited Mar. 15, 2021).

  Those involved in the administration of a 401(k) retirement investment plan

  typically have defined roles and responsibilities. The “plan sponsor” -- the employer

  -- and the plan administrator are fiduciaries.        (Doc. 45, pp. 27-28).     Plan

  administrators ensure that employers who sponsor retirement plans “are in

  compliance with the requirements of the plan as written and with the law so that if

  any change needs to be made to the plan to conform it to the law,” the employer can

  do so. (Doc. 45, pp. 41-42). Third-party administrators perform administrative

  services for plans. (Doc. 45, p. 28; see also Doc. 1-1, p. 6, ¶ 12). These services

  include allocating contributions from payroll to 401(k) plans, processing employee

  requests for loans against their retirement accounts, and preparing IRS Form 5500

  containing information about the plan. (See Doc. 45, pp. 28, 31-32; Doc. 1-1, pp. 6-

  7, ¶ 19). A recordkeeper maintains the actual investment accounts. (Doc. 45, pp.

  30-32). A broker is another service provider for a 401(k) plan. (Doc. 45, p. 38).

                                             3
Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 4 of 15




        401k Safe, an Alabama limited liability company, is a plan administrator.

  (Doc. 1-1, p. 3, ¶ 1; Doc. 1-1, p. 5, ¶ 11). Pinnacle, a Florida corporation, is a third-

  party administrator. (Doc. 1-1, p. 3, ¶ 2; Doc. 1-1, p. 3, ¶ 10(C)). 401k Safe

  contracted with Pinnacle to perform third-party administrator duties for retirement

  plans for which 401k Safe served as plan administrator. (Doc. 1-1, p. 6, ¶ 12).


         In February 2020, 401k Safe and Pinnacle accused each other of breach of

  contract. Pinnacle asserted that “401k Safe and its principals conspired with the

  prior owners of [Pinnacle]” to defraud Pinnacle’s new owner “therefore committing

  a breach of good faith and relieving [Pinnacle] of its [contractual] obligations . . . .”

  (Doc. 1-1, p. 7, ¶ 21). Pinnacle also said that 401k Safe “engaged in ‘unlawful

  communications to certain customers of [Pinnacle],’ that the non-solicitation

  provision of the [parties’] agreement somehow does not apply to 401k Safe’s clients,

  and that because of the alleged misrepresentations regarding the non-solicitation

  [Pinnacle] is relieved of its duty to perform under the [parties’] agreement.” (Doc.

  1-1, p. 8, ¶ 25). According to 401k Safe, Pinnacle began contacting 401k Safe clients

  to discuss Pinnacle’s continued work for them and to notify the sponsors that they

  would incur additional expense if they discontinued Pinnacle’s administrative

  services. (Doc. 1-1, p. 9, ¶ 27).




                                             4
Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 5 of 15




        401k Safe contends that Pinnacle’s direct contacts with 401k Safe’s clients

  violated the non-solicitation provision in the parties’ contract. (Doc. 1-1, p. 9, ¶ 29).

  401k Safe also alleges that Pinnacle’s conduct in refusing to provide certain services

  to 401k Safe’s clients harmed those plan sponsor clients. (Doc. 1-1, p. 9, ¶ 33).

  401k Safe asks that Pinnacle “be enjoined from conditioning its 2019 year end work

  for the Plans on additional payment,” and also “be enjoined from additional

  solicitation contacts with clients of 401k Safe until one year after a termination of

  the [parties’] Agreements.” (Doc. 1-1, p. 11). 401k Safe also seeks declaratory relief

  and damages. (Doc. 1-1, p. 11).


        Pinnacle removed this case from state court to federal court on March 5, 2020.

  (Doc. 1, p. 1). The Court held a telephone hearing the same day, noting that while

  it was pending in state court, the case had been set for a hearing on 401k Safe’s

  request for a temporary restraining order. (Doc. 40, p. 3). After hearing argument,

  the Court asked the parties to confer and reach agreement on a status quo

  arrangement that would govern the parties’ conduct until the Court could hold a full

  hearing on 401k Safe’s TRO request. (Doc. 40, p. 17).




                                             5
Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 6 of 15




        After the parties were unable to agree to terms, the Court issued a status quo

  TRO “to prevent harm to the non-party plan sponsors that require the services that

  401k Safe and Pinnacle provide.” (Doc. 5, p. 2). The TRO stated:


            1. The parties shall continue to service plan sponsors in
               accordance with their agreement and their obligations to the
               plan sponsors;

            2. Pinnacle shall not contact 401K Safe plan sponsors to propose
               separate contracts and shall not communicate with plan
               sponsors regarding the potential termination of the agreement
               between 401K Safe and Pinnacle;

            3. 401K Safe shall not assign third-party administrative duties that
               Pinnacle provides to Benefit Professionals, Inc. without
               approval from the Court;

            4. The parties shall mediate. In mediation, the parties shall
               develop a plan to ensure that there is no lapse in service to plan
               sponsors while the parties resolve their disputes concerning
               their contractual relationship. Within three days of the
               conclusion of the mediation, the parties shall file a joint status
               report.

  (Doc. 5, p. 2). Pinnacle asked the Court to require 401k Safe to post a bond upon

  entry of the TRO, (Doc. 7), and the Court directed 401k Safe to post a $100,000

  bond, (Doc. 14). On March 25, 2020, 401k Safe posted a bond, which the Clerk of

  Court approved on March 26, 2020. (Docs. 27, 28). Less than one week later, the

  Court dissolved the temporary restraining order. (Doc. 33).




                                           6
Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 7 of 15




                                          II.


        On the record in this case, Pinnacle is not entitled to recover on the bond that

  401k Safe posted to secure the brief temporary restraining order in this case. “Under

  Federal Rule of Civil Procedure 65(c), an injunction bond provides security for ‘such

  costs and damages as may be incurred or suffered by any party who is found to have

  been wrongfully enjoined or restrained.’” Milan Exp., Inc. v. Averitt Exp., Inc., 254

  F.3d 966, 981 (11th Cir. 2001) (quoting FED. R. CIV. P. 65(c)). “To recover against

  an injunction bond, a party must prove that it was wrongfully enjoined and that its

  damages were proximately caused by the erroneously issued injunction.” Milan

  Exp., Inc., 254 F.3d at 981.


        The TRO that the Court issued in this case restricted the conduct of both 401k

  Safe and Pinnacle; neither party was wrongfully enjoined. District courts have wide

  discretion to grant an early injunction. See United States v. Jefferson Cty., 720 F.2d

  1511, 1519 (11th Cir. 1983). In deciding whether to enter an injunction, a district

  court must consider whether there is a substantial likelihood of success on the merits,

  whether a substantial threat of irreparable injury exists if the injunction is not

  granted, whether the threatened injury to the movant outweighs the harm an

  injunction may cause the non-movant, and whether granting an injunction will harm

  the public interest. McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir.

  1998). A TRO preserves the status quo. See U.S. v. Kaley, 579 F.3d 1246, 1264
                                       7
Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 8 of 15




  (11th Cir. 2009) (Tjoflat, J., specially concurring) (“TROs are ‘designed to preserve

  the status quo until there is an opportunity to hold a hearing on the application for a

  preliminary injunction.’”) (quoting 11A Charles Alan Wright, Arthur R. Miller, &

  Mary Kay Kane, Federal Practice and Procedure: Civil § 2951, at 253 (2d. ed.

  1995)).


        The Court does not believe that it erred in temporarily enjoining both parties

  from engaging in conduct that was potentially detrimental to plan sponsors, the non-

  parties caught in the middle of the parties’ dispute. (Doc. 5; Doc. 40, pp. 16-17).

  The Court ordered 401k Safe and Pinnacle to “continue to service plan sponsors in

  accordance with their agreement and their obligations to the plan sponsors.” (Doc.

  5, p. 2). Pinnacle was restrained from contacting 401k Safe plan sponsors to

  “propose separate contracts” or discuss “the potential termination of the agreement

  between 401k Safe and Pinnacle,” and 401k Safe was restrained from assigning

  Pinnacle’s administrative duties to Benefit Professionals, Inc. “without approval

  from the Court.” (Doc. 5, p. 2). The Court instructed the parties to “develop a plan

  to ensure that there is no lapse in service to plan sponsors while the parties resolve

  their dispute concerning their contractual relationship.” (Doc. 5, p. 2). As the Court

  explained in the March 9, 2020 hearing in this matter, its “overriding concern” was

  the fact that the 401k plans that the parties serviced were “caught in the middle of

  this divorce, and we need to make sure that they are protected . . .” (Doc. 41, pp. 3–

                                            8
Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 9 of 15




  4). “The bottom line” was protecting the plans and the plan sponsors until 401k Safe

  and Pinnacle could determine how plan administration would go forward so that the

  administrative functions that Pinnacle was performing and the documentation that

  Pinnacle was obligated to provide to plan sponsors was “available to the plans and

  the plan sponsors so that they are not harmed by the disagreement between

  [Pinnacle] and 401k Safe.” (Doc. 41, p. 9).


        Immediately after an evidentiary hearing on March 30, 2020, the Court

  dissolved the TRO, stating: “To the extent that [Pinnacle] is interfering in 401k

  Safe’s contractual relationships and damaging those or vice versa, those are issues

  that can be resolved with damages. So I’m going to go ahead and lift the injunction,

  and we will deal with the lawsuit going forward in the framework of a potential

  damages award as opposed to early injunctive relief.” (Doc. 45, pp. 106–07).


        Pinnacle argues that the TRO “eliminated” the company’s “ability to

  communicate with plan sponsors, resulting in 401k Safe disrupting the status quo.”

  (Doc. 38, p. 12).      According to Pinnacle, while it was “restrained from

  communicating [with] those plans, 401k Safe was able to dismantle, ‘piece by

  piece,’ [Pinnacle’s] customer base, presumably in favor of other TPAs, such as BPI.”

  (Doc. 38, p. 12) (quoting Doc. 15, pp. 4–5). But Pinnacle was not restrained from

  communicating with the plans. To the contrary, under the Court’s order, Pinnacle

  was obligated to communicate with the plan sponsors to the extent necessary to
                                       9
Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 10 of 15




   fulfill Pinnacle’s obligations to the plans. The Court only restricted Pinnacle’s

   ability to “contact 401k Safe plan sponsors to propose separate contracts” and

   “communicate with plan sponsors regarding the potential termination of the

   agreement between 401k Safe and Pinnacle.” (Doc. 5, p. 2). The Court likewise

   restricted 401k Safe from “assigning third-party administrative duties that Pinnacle

   provides to Benefit Professionals, Inc. without approval from the Court.” (Doc. 5,

   p. 2). The brief, limited restraints that the Court imposed on both parties rest on

   solid footing in the record. 2 Therefore, Pinnacle is not entitled to collect on the

   bond.3


   2
     Even if the Court erred in restraining the parties for 20 days until the Court could hold an
   evidentiary hearing, evidence indicates that the injuries that Pinnacle attributes to the brief order
   developed long before the Court entered the picture. The record demonstrates that some plan
   sponsors independently sought other third-party administrators because of the quality of service
   they received from Pinnacle. In a March 26, 2020 email, the CEO of one plan sponsor, Hankins,
   Inc., explained that it sought quotes for a new TPA in 2019 because of “the long history of issues
   with Pinnacle” that “pushed us to consider changing TPAs.” (Doc. 46-8, p. 1). During the March
   30 evidentiary hearing, Amy Barnett, the director of administration for Primary Care Development
   Corporation, another plan sponsor, testified that PCDC had experienced service issues with
   Pinnacle and that late in 2019, PCDC asked its broker to “bring some recommendations for other
   third-party administrators that we could consider . . .” (Doc. 45, pp. 29, 37-38). That Theodore
   Key, Pinnacle’s national sales manager, could not mend these relationships after the Court vacated
   the TRO, ((Doc. 53-1), tells the Court nothing because the Court’s order requiring Pinnacle to
   fulfill its obligations to the plan sponsors should have helped, not harmed, Pinnacle’s relationship
   with those sponsors.
   3
     Pinnacle argues that it is entitled to recover on the bond because of the allegedly “purposefully
   misleading” representations of James Sharp, a 401k Safe Vice President and Plan Trustee.
   Pinnacle argues that Mr. Sharp misled the Court when he “swore that 401k Safe and the plans it
   serviced required immediate, injunctive relief due to a strict July 31, 2020, deadline for the plans
   to complete year-end paperwork.” (Doc. 38, p. 3) (citing Doc. 15-1, p. 3, ¶ 7). Citing testimony
   from the March 30 evidentiary hearing, Pinnacle argues that Mr. Sharp was “disingenuous” in his
   affidavit because “the deadline to complete year-end work was not – as [Mr.] Sharp had
   represented – July 31, 2020, but at some later point.” (Doc. 38, p. 4). But Mr. Sharp signed his
                                                   10
Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 11 of 15




                                               III.


          Pinnacle has made a persuasive argument in favor of transfer of this action

   from this district court to the United States District Court for the Southern District

   of Florida. Under 28 U.S.C. § 1404(a), “[f]or the convenience of parties and

   witnesses, in the interest of justice, a district court may transfer any civil action to

   any other district or division where it might have been brought.” 28 U.S.C. §

   1404(a).


          401k Safe could have filed its complaint against Pinnacle in the United States

   District Court for the Southern Division of Florida. Under 28 U.S.C. § 1391(b)(1),

   a civil action may be brought in “a judicial district in which any defendant resides,

   if all defendants are residents of the State in which the district is located.” Pinnacle

   is a Florida corporation, and Pinnacle maintains its principal place of business in the

   Southern District of Florida. (Doc. 37, p. 15) (citing Doc. 1-1, p. 188); (Doc. 1-1, p.

   3, ¶ 2; Doc. 1-1, p. 3, ¶ 10(C)). Consequently, the Southern District of Florida is a

   permissible venue under § 1391.


          The Eleventh Circuit has identified several factors that a court should consider

   when deciding whether to transfer venue under § 1404, including the convenience


   affidavit on March 20, 2020. (See Doc. 15-1, p. 3). Because the Court entered the TRO on March
   10, 2020, the Court did not rely on Mr. Sharp’s affidavit. The same is true of Pinnacle’s argument
   that Mr. Sharp’s assertion in his affidavit that neither 401k Safe nor any of its members had an
   ownership interest in a TPA was misleading. (Doc. 38, p. 5).
                                                  11
Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 12 of 15




   of the witnesses; the location of relevant documents and the relative ease of access

   to sources of proof; the convenience of the parties; the locus of operative facts; the

   availability of process to compel the attendance of unwilling witnesses; the relative

   resources of the parties; a forum’s familiarity with the governing law; the weight

   accorded a plaintiff’s choice of forum; and trial efficiency and the interests of justice,

   based on the totality of the circumstances. Manuel v. Convergys Corp., 430 F.3d

   1132, 1135 n.1 (11th Cir. 2005). Unless the parties have contractually agreed to a

   valid choice of forum provision, “the burden is on the movant to establish that the

   suggested forum is more convenient.” In re Ricoh Corp., 870 F.2d 570, 573 (11th

   Cir. 1989). “The decision to transfer a case to another district is left to the sound

   discretion of the trial court.” Brown v. Conn. Gen. Life Ins. Co., 934 F.2d 1193,

   1197 (11th Cir. 1991).


         A review of these factors shows that transfer to the Southern District of

   Florida is warranted. The locus of operative facts factor weighs in favor of transfer.

   According to Mr. Key, Pinnacle does not maintain an office in Alabama, its

   employees do not reside in Alabama, it does not solicit business in Alabama, its

   employees do not travel to Alabama to conduct Pinnacle’s business, all its books and

   records are in Florida, and it conducts all business operations from Florida. (Doc.




                                              12
Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 13 of 15




   37-1, pp. 3-4, ¶¶ 4-6, 11-12). 4 According to Pinnacle, its entire business relationship

   with 401k Safe is centered in Florida. 401k Safe traveled to Florida to solicit

   Pinnacle in 2013. (Doc. 37-1, p. 4, ¶ 15). Since 2013, 401k Safe representatives

   “have attended numerous in-person meetings” at Pinnacle’s Florida office. (Doc.

   37-1, p. 5, ¶18). Because 401k Safe sought Pinnacle out in Florida, and attended

   numerous meetings in Florida, the Court finds that the convenience of the parties

   will not be affected substantially by transferring the litigation to Florida.


          The contracts between 401k Safe and Pinnacle contain a Florida choice of law

   clause. (See, e.g., Doc. 46-10, p. 290, ¶ 18) (“This Agreement shall be governed by

   and construed under the laws of the State of Florida, County of Palm Beach, without

   giving effect to the conflict of law provisions thereof.”). This agreement between

   the parties also weighs in favor of transferring the case to Florida.


          401k Safe’s choice of forum weighs in its favor because a plaintiff’s choice

   “should not be disturbed unless it is clearly outweighed by other considerations.”

   Robinson v. Giarmarco & Bill, P.C., 74 F.3d 253, 260 (11th Cir. 1996).


          The physical location of documents carries less weight in the transfer analysis

   than the other convenience and fairness factors, given the ease with which

   4
    401k Safe moved to strike Mr. Key’s declaration as it applies to Pinnacle’s motion to recover
   against bond, not Mr. Key’s declaration concerning transfer. (See Doc. 54). The Court finds the
   motion to strike moot as to Pinnacle’s motion to recover against the injunction bond. Because the
   Court is transferring this action to Florida, Pinnacle’s 12(b)(2) motion to dismiss is moot too.
                                                  13
Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 14 of 15




   documents may be transferred and shared electronically. This factor is neutral with

   respect to transfer in this case. See Game Controller Tech., LLC v. Sony Computer

   Entertain. Am., LLC, 994 F. Supp. 2d 1268, 1274 (S.D. Fla. 2014) (“The Court has

   previously found, and repeats here, that producing documents and other files for

   litigation is not usually a burdensome ordeal due to technological advancements,

   such as electronic document-imaging and retrieval.”) (internal quotation marks,

   alterations, and citation omitted); Microspherix LLC v. Biocompatibles, Inc., 2012

   WL 243764, at *4 (S.D. Fla. 2012) (“In a world with fax machines, copy machines,

   email, overnight shipping, and mobile phones that can scan and send documents, the

   physical location of documents is irrelevant.”).


         The “interest of justice” factor under § 1404(a) encompasses “those public-

   interest factors of systemic integrity and fairness . . . .” Stewart Org., Inc. v. Ricoh

   Corp., 487 U.S. 22, 30 (1988). This “include[s] such concerns as ensuring speedy

   trials, trying related litigation together, and having a judge who is familiar with the

   applicable law try the case . . . .” Heller Fin., Inc. v. Midwhey Powder Co., 883 F.2d

   1286, 1293 (7th Cir. 1989) (citations omitted); see also Wright, Miller & Cooper, 15

   FED. PRAC. & PROC. JURIS. § 3854 (3d ed.) (“[T]he administration of justice is served

   more efficiently when the action is litigated in the forum that more clearly

   encompasses the locus of operative facts and consequently may have a particular

   interest in the proper resolution of the dispute . . . .”). Here, Florida is the locus of

                                              14
Case 9:21-cv-80558-RKA Document 59 Entered on FLSD Docket 03/16/2021 Page 15 of 15




   operative facts, Florida law governs 401k Safe’s claims, 401k Safe traveled to

   Florida to conduct its business with respect to Pinnacle, and a transfer to the Southern

   District of Florida would not cause undue delay because this litigation is in its early

   stages. For these reasons, the interests of justice are served by transferring this case

   to the Southern District of Florida.


         In sum, the § 1404(a) factors weigh in favor of a transfer.


                                          Conclusion


         For the reasons above, the Court denies Pinnacle’s motion to recover against

   the bond. (Doc. 38). The Court grants Pinnacle’s motion to transfer this case to

   the United States District Court for the Southern District of Florida and will

   enter a separate order requiring transfer. (Doc. 37). The Court asks the Clerk of

   Court to please term Doc. 54 as moot. The Court denies Pinnacle’s motion to

   dismiss under Rule 12(b)(6) without prejudice.


         DONE and ORDERED this March 16, 2021.


                                          _________________________________
                                          MADELINE HUGHES HAIKALA
                                          UNITED STATES DISTRICT JUDGE




                                             15
